Citation Nr: 0615454	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-23 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including secondary to diabetes mellitus.

2.  Entitlement to service connection for headaches, 
including secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1962 to October 
1966.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2003 decision of the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Service connection is in effect for diabetes mellitus.

2.  The medical evidence of record does not show the 
veteran's hypertension is causally related to his military 
service or to his service-connected diabetes mellitus.

3.  The medical evidence of record does not show a current 
headache condition, much less related to service or the 
service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and is not proximately due to or the result of service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

2.  A headache condition was not incurred in or aggravated by 
service and is not proximately due to or the result of 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

The U. S. Court of Appeals for Veterans Claims (Court) held 
that content-complying VCAA notice, to the extent possible, 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004) (Pelegrini II); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  In this case, the RO provided the 
veteran VCAA notice in an October 2002 letter (VCAA letter), 
prior to the January 2003 decision at issue - thus complying 
with the preferred sequence of events specified in Pelegrini 
II and Mayfield.  The RO sent the veteran an additional VCAA 
letter in November 2004.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-21.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

Here, the VCAA letters summarized the evidence needed to 
substantiate service connection claims and VA's duty to 
assist.  They also specified the evidence the veteran was 
expected to provide.  In this way, the VCAA letters clearly 
satisfied the first three "elements" of the notice 
requirement.  Although the VCAA letters did not contain the 
precise language specified in the fourth "element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claims.  A 
more generalized request with the precise language outlined 
in § 3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements apply 
to all five elements of a service connection claim, including 
the disability rating and effective date.  The Court held 
that upon receipt of a claim for service connection, VA must 
provide the claimant with notice of the type of evidence not 
previously provided, if any, that will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  This notice must state that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  As indicated, the veteran was provided notice of the 
type of evidence needed to substantiate his claims for 
service connection in the VCAA letters.  And a more recent 
letter, in March 2006, informed him of the type of evidence 
necessary to establish disability ratings and effective dates 
in compliance with Dingess/Hartman.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran has been 
afforded ample opportunity to present evidence and argument 
and has not identified any outstanding evidence.  
Accordingly, the Board will address the merits of the claims.


Pertinent Laws and Regulations

According to applicable law and regulation, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection still may be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Service connection may be established on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  38 C.F.R. § 3.310(a) (2005); 
see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran claims that his hypertension and headaches are 
residual complications of his service-connected diabetes 
mellitus - so secondary to it, and in the alternative that 
they are directly related to his military service.

Service connection for hypertension, including secondary to 
diabetes mellitus.

VA examinations in November 2001, and more recently in April 
and May 2004, resulted in a diagnosis of hypertension and 
state the veteran has been treated for this condition for 
several years.  Thus, he clearly has a current diagnosis of 
hypertension, satisfying element (1) for either direct or 
secondary service connection.  See Hickson v. West, 12 Vet. 
App. at 253; Wallin v. West, 11 Vet. App. at 512.

In order to substantiate a claim for secondary service 
connection, in addition to having a current diagnosis, there 
must also be evidence of a service-connected disability and a 
nexus between the current condition and the service-connected 
disability.  Wallin v. West, 11 Vet. App. at 512.  Here, the 
veteran is service connected for diabetes mellitus.  Thus, 
Wallin element (2) has been met.  But none of the medical 
opinions of record etiologically link his hypertension 
to his diabetes mellitus; in fact, they are quite to the 
contrary.  The April 2004 VA examiner stated that "it is not 
as likely as not that the hypertension is secondary to [the] 
diabetes."  In a similar opinion, the May 2004 VA examiner 
gave a diagnosis of "essential hypertension," stating that 
"it is unrelated to [the] diabetes mellitus; it is likely 
unrelated to Agent Orange exposure."

The only evidence suggesting a correlation between the 
veteran's hypertension and his diabetes mellitus comes in the 
way of his own unsubstantiated allegations.  It is well 
established, however, that a layman without medical training, 
such as the veteran, is not competent to provide nexus 
evidence; instead, this requires medical knowledge and 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also 38 C.F.R. § 3.159 (2003).

During his November 2005 RO hearing, the veteran reported 
that a physician had told him his hypertension is related to 
his diabetes.  But his account of what a physician 
purportedly said, filtered as it is through a layperson's 
sensibilities, is not competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Leshore v. 
Brown, 8 Vet. App. 406 (1995).  So Wallin element (3), 
medical nexus, has not been satisfied, and the veteran's 
claim for secondary service connection fails on that basis.

In the alternative, in order to substantiate a claim for 
direct service connection, there must be evidence of a 
current diagnosis, in-service incurrence of the claimed 
condition, and a nexus between the in-service condition and 
the current disability.  Hickson v. West, 12 Vet. App. at 
253.  Here, although the veteran has a current diagnosis for 
hypertension, his service medical records (SMRs) do not 
indicate any treatment or diagnosis of hypertension (or, for 
that matter, persistently elevated blood pressure readings 
that might suggest he had the prodromal manifestations of the 
disease).  Likewise, none of the current medical opinions of 
record link his hypertension to his military service.  
Therefore, because neither Hickson element (2) or (3) has 
been met, the claim for direct service connection fails also.

Service connection for headaches, including secondary to 
diabetes mellitus.

In a February 2004 statement, and during his November 2005 RO 
hearing, the veteran claimed his headaches began shortly 
after completing military service in Vietnam.  He said that, 
with each headache, he experiences blindness or 
blurred vision, and that the pain can be so severe that he is 
unable to work.  He describes his headaches as chronic 
migraines.

None of the medical evidence of record, including the 
veteran's SMRs, indicates he has ever been diagnosed with, 
treated for, or even complained of a headache condition of 
any kind.  Proof, usually in the way of a medical diagnosis, 
that he has the condition claimed is a prerequisite for 
service connection.  In other words, the veteran must first 
show he has a chronic headache condition, then show it is 
related to his service in the military - including by way of 
his already service-connected diabetes mellitus.  This 
repeatedly has been established in several precedent cases as 
the most fundamental requirement.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim.")  See, too, 
Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 
38 U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See also Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996); Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .")  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

As a layman, the veteran does not have the medical training 
and/or expertise required to either diagnose a chronic 
headache condition (such as migraines) or to etiologically 
relate it to his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95; see also 38 C.F.R. § 3.159 
(2003).

Therefore, because there is no diagnosis or medical nexus 
opinion of record, the veteran's claim, whether for direct or 
secondary service connection, fails.




ORDER

The claim for service connection for hypertension, including 
secondary to diabetes mellitus, is denied.

The claim for service connection for headaches, including 
secondary to diabetes mellitus, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


